Concurring Opinion by
Mr. Justice Roberts:
I find it unnecessary to consider the lawfulness of appellant’s arrest and the searches of his person which followed thereafter. In my view, it is sufficient for the purposes of the present appeal that the subsequent entry by the police into appellant’s hotel room without warrant was in violation of his constitutionally protected right against unreasonable police invasions and renders inadmissible any evidence obtained thereby. Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684 (1961); see Ker v. California, 374 U.S. 23, 83 S. Ct. 1623 (1963); Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407 (1963); cf. Stoner v. State of California, 376 U.S. 483, 84 S. Ct. 889 (1964); Preston v. United States, 376 U.S. 364, 84 S. Ct. 881 (1964); United States ex rel. Clark v. Maroney, 339 F. 2d 710 (3d Cir. 1965). Since *188testimony as to what, was observed by. the. .police following; their unlawful entry was./admitted, at trial o.ver appellant’s objection, I’ concur in the reversal. of the. judgment .entered- below. Ker v. California, supra;. Mapp v. Ohio,, supra; cf Wong Sun v. United States, supra. The . constitutional - impermissibility of, intro-; during "this illegally seized evidence cannot .be minimized by the cold brutality of .the. offense.' charged, by the fact-, that the case may involve “hot very nice people,” by reason of the prior-jury", verdicts in this-case, or because such evidence may. be viewed as .merely cumulative or corroborative. -...